Title: To Thomas Jefferson from John Todd, 15 April 1781
From: Todd, John
To: Jefferson, Thomas



May it please your Excellency
Lexington 15th April 1781

The Inhabitants of Fayette County have been so harrassed this Spring by the Indians that I was for some time apprehensive that  the whole County would be evacuated as Panicks of that Kind have proved very catching and the fate of the Neighbouring Garrisons at Licking last year was fresh in their Minds. The only plan I could devise to prevent it and sufficiently secure the provisions laid up at Bryants and this place was to build a new Fort upon a very advantageous Situation at this place and make it proof against Swivels and small Artilery which so terrify our people. I laid off the Fort upon the simplest plan of a Quadrangle and divided the Work equally among four of the most pushing men with a Bastion to each authorizing them to employ Workers from this and the neighbouring Stations and assuring them of their pay myself. On the Faith of such Assurances considerable Sums of Money have been lent and advanced to the Workmen so that the Work in about 20 Days has been nearly completed in a workman like Manner. The Gate is nearly finished and the Magazine contracted for. The whole Expence amounts to £11,341.10 as will appear by the Account herewith sent. It is in vain for me to assure your Excellency that Diligence and Oeconomy has been used in this Business as the Work so abuntly proves it. I believe four times the Expence never before made for the publick a Work equal to this. An Emulation among the Overseers and Rewards in Liquor to the Men proved powerful Incentives to Industry. Being a Charge of an uncommon Nature I thought proper to present it to your Excellency and the Council being better Judges of the Necessity and Expediency of the Work than the Auditors, who are probably unacquainted with The Circumstances of this Country.
By either of our Delegates your Excellency May have an Opportunity of transmitting the Money.
I have the Honor to be with the greatest respect your Excellency’s Mo. obedient and humble Servant,

John Todd, jr.

